department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list oe e rat xxxxxk xxxxx xxxxx legend taxpayer ira xxxxx xxxxx xxxxx xxxxx amount xxxxx financial_institution a xxxxx financial_institution b xxxxx borrower xxxxx this is in response to your request dated date as supplemented by correspondence dated date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of promissory note xxxxx xxxxkx dear perjury in support of the ruling requested taxpayer represents that he received a distribution from ira maintained by financial_institution a totaling amount taxpayer asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to erroneous information provided to taxpayer by financial_institution a and financial further taxpayer represents that he has not used the amount for any institution b other purpose taxpayer through ira invested amount in promissory note which was secured_by a deed_of_trust on property owned by borrower promissory note was made payable to ira the beneficiary of the deed_of_trust was financial_institution a as custodian of ira the documentation received by taxpayer at the time he established ira did not permit investment of amount in promissory note through ira taxpayer represents that a and he nonetheless was advised by representatives from financial_institution b that he could invest amount in promissory note through ira and further advised that he could make promissory note payable to ira institution financial borrower attempted to wire transfer certain repayments of principal and interest under promissory note to financial_institution a for further deposit to ira but such deposits were rejected by financial_institution a financial_institution a thereafter issued an amount equaling the amount of the wire transfers by checks to taxpayer in in possession of such checks which have never been still borrower taxpayer is cashed all other repayment checks by borrower under promissory note have been retained by taxpayer and have not been cashed or deposited into any other account taxpayer is in possession of uncashed checks totaling amount based on the facts and representations you request a ruling that the internal_revenue_service the service’ waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code other amount described individual received such any in sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of section - d of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer are consistent with his assertion that his failure to accomplish a timely rollover was caused by erroneous information received from representatives from financial_institution a and financial_institution b assuring him that he could invest amount in promissory note through ira therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira taxpayer is granted a period of days from the issuance of this ruling letter to provided all other contribute amount into an ira or other eligible_retirement_plan o requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it of the code provides that it may not be used or cited as precedent sec_6110 lf you wish to inquire about this ruling please contact xxxxx at xxx-xxxx please address all correspondence to se t ep ra t2 singerely yoyrs evine manager plans technical group on e ploy enclosures deleted copy of ruling letter notice of intention to disclose
